       Case 1:20-cv-05431-JPC-RWL Document 26 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             4/12/2021
KENTA GABRIEL LITTLE,                                          :
                                                               :   20-CV-5431 (JPC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Request granted. The original due date for Plaintiff’s response to the motion to

dismiss was February 22, 2021. Plaintiff previously requested an extension of time to

April 13, 2021, which was granted. Plaintiff’s current letter incorrectly states that the

deadline had not previously been extended. In any event, the Court will grant Plaintiff this

last request for an extension. Plaintiff’s opposition, if any, to the motion to dismiss shall

be due May 13, 2021. There will be no further extensions. In the absence of any filed

opposition, the Court will proceed to decide the motion based on the record as it is. If

Plaintiff files an opposition, Defendant shall file any reply by June 13, 2021.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: April 12, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to mail
a copy of this Order to Plaintiff pro se and note service on the docket:




                                                        1
Case 1:20-cv-05431-JPC-RWL Document 26 Filed 04/12/21 Page 2 of 2




Kenta Gabriel Little
983 Summit Ave.
4F
Bronx, NY 10452




                               2
